Citation Nr: 1641866	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include due to exposure to herbicides.

2. Entitlement to service connection for ischemic heart disease, to include due to exposure to herbicides.

3. Entitlement to service connection for a low back disability, to include spinal stenosis and degenerative joint disease.

4. Entitlement to service connection for peripheral neuropathy of the bilateral hands, to include secondary to diabetes mellitus.  

5. Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include secondary to diabetes mellitus. 

6. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

7. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In the February 2010 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for a cervical spine disability and denied his claim for entitlement to service connection for residuals of frostbite of the hands and feet, and a lumbar spine disability. In the March 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for diabetes and heart disease.

While the Veteran's February 2010 claim currently on appeal was adjudicated as entitlement to service connection for residuals of frostbite of the hands and feet by the RO, the medical evidence of record reveals a diagnosis of peripheral diabetic neuropathy affecting his hands and feet. The United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue has been recharacterized to more appropriately reflect the Veteran's current condition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served on Ubon Air Field (AF), Thailand from January 1972 until January 1973. 

2. The Veteran has been diagnosed with type II diabetes mellitus that is compensably disabling.

3. The Veteran has been diagnosed with heart disease that is compensably disabling.

4. The Veteran's peripheral neuropathy of the bilateral hands is related to his diabetes mellitus.

5. The Veteran's peripheral neuropathy of the bilateral feet is related to his diabetes mellitus.

6. The competent credible medical evidence is against a finding that the Veteran's low back disorder is due to active service.

7. In an unappealed October 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability.

8. Some of the evidence submitted subsequent to October 2001 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for type II diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for heart disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for entitlement to service connection for peripheral neuropathy of the bilateral hands, to include secondary to diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.310 (2015).

4. The criteria for entitlement to service connection for peripheral neuropathy of the bilateral feet, to include secondary to diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.310 (2015).

5. The criteria for service connection for low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

6. The unappealed October 2001 rating decision which denied service connection for a cervical spine disability is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2015).

7. Evidence received since the October 2001 RO decision that denied entitlement to service connection for a cervical spine disability is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in July 2009, October 2009, and October 2013. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. In regard to the claims decided, the Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

A VA examination was obtained in April 2016. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The reports include a clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e) (2015). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

 If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acne form disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
 § 3.307(a)(6)(ii).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed at Ubon AFB in Thailand. 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (2015).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. That allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, that applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Diabetes mellitus and heart disease

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to service connection for diabetes and heart disease, the Board will analyze both of these conditions together.

The Veteran asserts that he was exposed to herbicides in Thailand while stationed at Ubon AF.

The Veteran meets the first threshold criteria for service connection, a current disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Private medical treatment reports that the Veteran has diagnosed with and treated for diabetes and heart disease. (See August 2016 private medical record).

The Veteran has asserted that during his military service he was exposed to herbicides. The Veteran has consistently stated that during his active service he was tasked with repairing aircrafts.

An April 2016 memorandum reflects that a Join Services Records Research Center's (JSRRC) investigation revealed that the Veteran served at the 8th Tactical Fighter Wing Ubon AF from January 1972 until January 1973. 

The Board finds that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Ubon AFB. His statements indicate that he had contact with the base perimeter while being near the base runways. This description appears to be consistent with the duties of his military occupational specialty. 38 U.S.C.A. § 1154 (a) (West 2014). Moreover, his accounting as to the type of duties he performed are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand. Layno v. Brown, 6 Vet. App. 465 (1994) (noting that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Further, although a jet maintenance technician is not a military occupational specialty (MOS) explicitly conceded to have been exposed to herbicides in Thailand, the Board finds that it is an MOS that would require the Veteran to be near the air base perimeter. The Board, when considering whether lay evidence is satisfactory, may properly considers internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. Dalton v. Nicholson, 21 Vet. App. 23 (2007). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case. There is nothing in the available service records that would refute the Veteran's recollections. Those recollections are consistent with the corroborating service records.

Therefore, based on the above, and resolving all reasonable doubt in his favor, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during service.

As the Veteran's diabetes and heart disease are treated with an oral hypoglycemic agent and continuous medication, the disabilities each are manifested to a compensable level for VA purposes. See 38 C.F.R. § 4.119, Diagnostic Codes 7005 and 7913 (2015). As noted above, diabetes mellitus and heart disease are presumed to be due to exposure to certain herbicide agents, if it has become manifest to a degree of 10 percent or more at any time after service. See 38 C.F.R. §§ 3.307, 3.309(e).

Therefore, service connection for DM and heart disease is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral neuropathy of the bilateral hands and bilateral feet

The Veteran has averred that he experiences complete numbness, paresthesia, and sensitivity to cold in both his hands and feet. The Veteran was afforded a VA medical examination in April 2016 in which the examiner concluded that the Veteran's peripheral neuropathy with pain and cold sensitivity is due to his diabetes. The examiner explained that peripheral neuropathy causes pain or loss of feeling in the toes, feet, legs, and arms and can be found in 60 to 70 percent of people with diabetes. As this decision service-connects the Veteran's diabetes mellitus; the Board finds based on the Veteran's lay statements and the objective medical evidence that the Veteran's peripheral neuropathy is secondary to his service-connected diabetes and service connection as such is warranted. 

Low Back

The Veteran claims that he currently has a low back condition related to his military service. Specifically, the Veteran alleges that he hurt his back while changing a tire in-service.

An essential element of a claim for service connection is evidence of a current disability. An April 2016 VA medical examination reflects the Veteran has been diagnosed with degenerative arthritis of the spine. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that his low back disorder is while changing a tire. The claims folder reflects that while on active duty, the Veteran was a jet maintenance technician. (See DD Form 214 The Board finds that based on the above evidence, the Veteran's assertions are consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the April 2016 VA medical examination, the examiner opined that the Veteran's degenerative arthritis of the spine is less likely than not incurred in or caused by the claimed in-service injury, event of illness. The examiner noted that the first x-ray reflected in 2001 shows osteophytes which indicate osteoarthritis. The examiner noted that the Veteran was 62 years old at the time. Relying on medical literature, the examiner explained that osteoarthritis usually starts at age 40 and if noted prior usually would indicate that the cause is due to injury or a strenuous repetitive job. The examiner found that was not the case in regard to the Veteran. Furthermore, the examiner noted that the STRs are silent for an injury event in relation to the Veteran's back. The Board finds taking the claims folder as a whole; the evidence is against a finding that the Veteran's current low back disorder is causally related to his military service.

Lastly, the claims folder does not reflect that the Veteran's low back disorder manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. § 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative arthritis of the spine for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cervical spine disability

Legal Criteria

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Analysis

Historically, the appellant's claim for entitlement to service connection for cervical spine disability was denied by the RO in October 2001. The appellant did not appeal the decision and it became final. The Veteran requested that his claim for entitlement to service connection for cervical spine disability be reopened and was subsequently denied in February 2010. 

Evidence of record at time of last final denial

At the time of the October 2001 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 

A May 2001 VA medical examination reflects the Veteran had a cervical spine injury.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and a buddy statement from R. S. In November 2009 buddy statement, R. S. states that the Veteran informed him that he injured his back during service.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to a cervical spine disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The November 2009 buddy statement was not within the claims file at the time of the October 2001 RO decision. The new buddy statement goes to the basis of the Veteran's claim for entitlement to service connection for a cervical spine disability. Thus, the Board finds the buddy statement new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a cervical spine disability is reopened.


ORDER

Entitlement to service connection for diabetes mellitus, to include due to exposure to herbicides is granted.

Entitlement to service connection for ischemic heart disease, to include due to exposure to herbicides is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral hands, to include secondary to diabetes mellitus is granted.  

Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include secondary to diabetes mellitus is granted. 

Entitlement to service connection for a low back disability, to include spinal stenosis and degenerative joint disease is denied.

The application to reopen the claim of service connection for a cervical spine disability based upon new and material evidence is granted. To this extent only the appeal is allowed.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for cervical spine disability, may be granted on the merits, de novo.

The Veteran contends that service connection for cervical spine disability is warranted.

The claims file does not reflect that the Veteran has been provided a VA medical opinion in regard to his cervical spine disability. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been diagnosed with posterior herniation of the C5-6 disc (See June 2005 private medical record). Furthermore, the Veteran contends that his cervical spine disability may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's cervical spine disability, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for cervical disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a cervical spine disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether is at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability related to, or aggravated by, his military service, to include whether it is caused or aggravated (chronically worsened) by any of his service-connected disabilities. 

Any opinion should include a complete rationale. The examiner should consider the entire claims.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


